83051: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15076: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83051


Short Caption:WLAB INV., LLC VS. TKNR, INC. C/W 82835Court:Supreme Court


Consolidated:82835*, 83051Related Case(s):82834, 82835, 82967


Lower Court Case(s):Clark Co. - Eighth Judicial District - A785917Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/15/2021 / Kohl, JamesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWLab Investment, LLCSteven L. Day
							(Day & Nance)
						


RespondentChi On WongMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentInvestpro Investments LLCMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentInvestpro LLCMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentInvestpro Manager LLCMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentJoyce A. NickrandtMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentKenny Zhong LinMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentLiwe Helen ChenMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentMan Chau ChengMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentTKNR, Inc.Michael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						


RespondentYan Qui ZhangMichael B. Lee
							(Michael B. Lee, P.C.)
						Michael C. Mathis
							(Michael B. Lee, P.C.)
						





Docket Entries


DateTypeDescriptionPending?Document


06/14/2021Filing FeeFiling Fee due for Appeal. (SC)


06/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-17005




06/14/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-17007




06/14/2021Filing FeeFiling Fee Paid. $250.00 from Steven L. Day, P.C.  Check no. 2286. (SC)


06/14/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-17079




06/15/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: James A. Kohl. (SC)21-17206




06/30/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-18784




07/26/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for August 24, 2021, at 9:00 AM. Case Nos. 82835/83051. (SC)21-21625




08/26/2021Settlement Program ReportFiled ECAR/Other. Case Nos. 82835/83051. (SC)


08/26/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 82835/83051. (SC)21-24926




08/30/2021Settlement Order/ProceduralFiled Order Consolidating Appeals and Reinstating Briefing.  The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  Nos. 82835/83051.  (SC)21-25189




08/30/2021Transcript RequestFiled Certificate that No Transcript is Being Requested.  Nos. 82835/83051. (SC)21-25246




11/18/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED 10/18/21) Nos. 82835/83051 (SC)


11/18/2021AppendixFiled Appendix Table of Contents. Nos. 82835/83051 (SC)21-33226




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 1. Nos. 82835/83051 (SC)21-33227




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 2. Nos. 82835/83051 (SC)21-33228




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 3. Nos. 82835/83051 (SC)21-33229




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 4. Nos. 82835/83051 (SC)21-33230




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 5. Nos. 82835/83051
(SC)21-33231




11/18/2021AppendixFiled Appendix to Opening Brief, Vol, 6. Nos. 82835/83051 (SC)21-33232




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 7. Nos. 82835/83051 (SC)21-33233




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 8. Nos. 82835/83051 (SC)21-33237




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 9. Nos. 82835/83051 (SC)21-33236




11/18/2021AppendixFiled Appendix to Opening Brief, Vol. 10. Nos. 82835/83051 (SC)21-33235




11/18/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Nos. 82835/83051 (SC)21-33241




11/18/2021BriefFiled Appellant's Opening Brief. Nos. 82835/83051 (SC)21-33245




12/21/2021BriefFiled Respondents' Answering Brief. (REJECTED PER NOTICE ISSUED 12/21/21) Nos. 82835/83051 (SC)


12/21/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. Nos. 82835/83051 (SC)21-36363




12/23/2021MotionFiled Motion to Extend Briefing Schedule for Respondents (First Request). Nos. 82835/83051 (SC)21-36673




12/23/2021BriefFiled Respondents' Answering Brief. Nos. 82835/83051 (SC)21-36680




12/23/2021AppendixFiled Respondents' Appendix. Nos. 82835/83051 (SC)21-36681




01/03/2022Order/ProceduralFiled Order Granting Motion. The answering brief and appendix were filed on December 23, 2021. Appellant's reply brief due: January 24, 2022. Nos 82835/83051 (SC)22-00089




01/18/2022BriefFiled Appellant's Reply Brief. Nos. 82835/83051 (SC)22-01726




01/18/2022Case Status UpdateBriefing Completed/To Screening. Nos. 82535/83051 (SC)


05/12/2022Order/DispositionalFiled Order Affirming (Docket No. 82835) and Reversing (Docket No. 83051).  "We therefore affirm the district court's summary judgment in Docket No. 82835.  We therefore reverse the district court's May 25, 2021, order in Docket No. 83051 insofar as that order awarded respondents attorney fees."  fn8[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/DH/MG  Nos. 82835/83051.  (SC)22-15076




06/01/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant shall have until June 14, 2022, to file and serve a petition for rehearing.  Nos. 82835/83051.22-17275




06/14/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Steven L. Day.  E-Payment Ref. no. 22061418759588. Nos. 82835/83051. (SC)


06/14/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. Nos. 82835/83051. (SC)22-18891




06/29/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). RP/DH/MG. Nos. 82835/83051. (SC)22-20470




07/25/2022RemittiturIssued Remittitur. {SC}22-23335




07/25/2022Case Status UpdateRemittitur Issued/Case Closed {SC}



Combined Case View